DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 20 are allowable over the prior art of record for the reasons as stated in the Applicant’s Amendment/Argument (Remarks) filed on June 10, 2022. 
Furthermore, none of the prior art of record teaches or fairly suggests that for providing one or more factors that explain a result generated by a neural network relating to a dataset of customer information, the method comprises evaluating the performance of a trained neural network to generate a neural network result based at least in part on a testing dataset of customer information, and evaluating the performance of a plurality of trained machine learning models to generate a plurality of corresponding machine learning model results based at least in part on the testing dataset of customer information, selecting a machine learning model having a performance evaluation closest to the performance evaluation of the neural network based at least in part on a distribution analysis and likelihood value comparison, determining one or more factors used by the selected machine learning model to generate the selected corresponding machine learning model result, and providing the one or more factors used by the selected machine learning model to explain at least in part the generated neural network result relating to the dataset of customer information, and together with combination of other claimed elements as set forth in the independent claims 1, 10, and 20. 
Therefore, the claims 1 - 20 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 16, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649